In The
                               Court of Appeals
                      Seventh District of Texas at Amarillo

                                     No. 07-12-00145-CR


                      EX PARTE MOHAMID MAHDI ADBULKADIR

                           On Appeal from the 251st District Court
                                     Potter County, Texas
                  Trial Court No. 52,665-C, Honorable Ana Estevez, Presiding

                                       July 11, 2013

                             MEMORANDUM OPINION
                    Before QUINN, C.J., and HANCOCK and PIRTLE, JJ.


       Appellant, Mohamid Mahdi Abdulkadir, appeals from an order of the trial court

denying his request for post-conviction forensic DNA testing.1 Appellant brings forth

one issue claiming that the trial court abused its discretion in denying his request for

testing. We will affirm.


                           Factual and Procedural Background


       Appellant was indicted on March 22, 2006, for the offense of aggravated sexual

assault of a child.2 Pursuant to a plea bargain agreement, appellant pleaded guilty to



       1
           See TEX. CODE CRIM. PROC. Ann. ch. 64 (West 2006 & Supp. 2012).
       2
           See TEX. PENAL CODE ANN. § 22.021(a)(2)(B) (West Supp. 2012).
the offense on September 2, 2008, and was sentenced to confinement in the

Institutional Division of the Texas Department of Criminal Justice for ten years by a

judgment filed on September 9, 2008. Subsequently, on March 6, 2012, appellant filed

his “Motion for Forensic Examination or in the Alternative Request for Previously DNA

Testing.” The State filed a response requesting the trial court to deny the request. On

March 29, 2012, the trial court entered its order denying appellant’s request. The trial

court’s order denying appellant’s motion found that he had “failed to demonstrate that

he is entitled to post-conviction forensic DNA testing. . . pursuant to [Chapter] 64 of the

Texas Code of Criminal Procedure.” This appeal followed.


       Through one issue, appellant contends that the trial court abused its discretion in

denying either appellant’s request for subsequent DNA testing or, in the alternative, for

discovery of the results of the previous DNA testing. Disagreeing with appellant, we will

affirm the order of the trial court.


                                         Analysis


       There was no evidence presented in this case; therefore, we review the trial

court’s order de novo. See Rivera v. State, 89 S.W.3d 55, 59 (Tex.Crim.App. 2002).


       The requirements of a motion for forensic DNA testing are set forth in article

64.01 of the Texas Code of Criminal Procedure. See TEX. CODE CRIM. PROC. ANN. art.

64.01.3 In relevant part, art. 64.01:


       (a-1) A convicted person may submit to the convicting court a motion for
       forensic DNA testing of evidence containing biological material. The


       3
          Further reference to the Texas Code of Criminal Procedure will be by reference
to “Article ____” or “art. ____.”
                                            2
       motion must be accompanied by an affidavit, sworn to by the convicted
       person, containing statements of fact in support of the motion.
Appellant submitted his motion for forensic DNA testing; however, there was no

accompanying affidavit, or even an unsworn declaration, setting forth a statement of

facts in support of the motion. Contained within the motion, in paragraph V, in what we

construe to be the statement of facts in support of his motion, was the following

statement: “Identity is not an issue in this case.”


       Article 64.03, “Requirements; Testing,” sets forth when a convicting court may

order forensic DNA testing. See art. 64.03. We are drawn to the provision that says the

convicting court may order “testing under this chapter only if: (1) the court finds that: (B)

identity was or is an issue in the case.” art. 64.03(a)(1)(B). Nothing in the record before

us alleges, much less attempts to show, that identity was or is an issue in the case.

Therefore, the basic requirements for post-conviction forensic DNA testing have not

been met. See Atkins v. State, No. 14-12-00482-CR, 2012 Tex. App. LEXIS 10500, at

*4 (Tex.App.—Houston [14th Dist] Dec. 20, 2012, pet ref’d) (citing Reger v. State, 222
S.W.3d 510, 514 (Tex.App.—Fort Worth 2007, pet. ref’d)). Because identity was not an

issue, the trial court’s decision to deny appellant’s motion was correct. Appellant’s issue

is overruled.


                                        Conclusion


       Having overruled appellant’s single issue, the trial court’s order denying the

motion for post-conviction forensic DNA testing is affirmed.



                                                  Per Curiam
Do not publish.

                                              3